Order entered March 7, 2019




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-19-00280-CR

                               EX PARTE CHRISTOPHER RION

                       On Appeal from the Criminal District Court No. 5
                                    Dallas County, Texas
                           Trial Court Cause No. WX18-90101-L

                                             ORDER
        The Court is in receipt of appellant’s notice of appeal from the trial court’s order denying

relief sought by his pretrial application for writ of habeas corpus. This is an accelerated appeal

governed by Texas Rule of Appellate Procedure 31.

        We ORDER the trial court to prepare a certification of appellant’s right to appeal and to

file it with the clerk’s record.

        We ORDER the D a l l a s County District Clerk to file the clerk’s record by March

22, 2019. We ORDER that the clerk’s record contain copies of the indictment, the application

for writ of habeas corpus, appellant’s supplemental briefing, the State’s response, the trial court’s

order denying relief, any other documents related to the application for writ of habeas corpus, the

trial court’s certification of appellant’s right to appeal, and any additional documents the parties

designate.
           We ORDER Official Court Reporter Victoria Franklin to file, by March 22, 2019, either

the reporter’s record or a letter verifying that no hearing was conducted on the writ application.

           We ORDER appellant to file his brief by April 12, 2019. We ORDER the State to

file its brief by May 3, 2019. If either party fails to file a timely brief, the case will be submitted

without that party’s brief. After the record and briefs have been filed, the Court will notify the

parties of the submission date and panel.

           We DIRECT the Clerk to send copies of this order to the Honorable Carter Thompson,

Presiding Judge, Criminal District Court No. 5; Victoria Franklin, official court reporter,

Criminal District Court No. 5; Felicia Pitre, Dallas County District Clerk; and counsel for all

parties.

                                                       /s/     BILL PEDERSEN, III
                                                               JUSTICE




                                                 –2–